Exhibit 10.2

GUARANTY OF LEASE

THIS GUARANTY, made and entered into as of the 6th day of January, 2015 by and
between AAC Holdings, Inc. (hereinafter referred to as “Guarantor”), and CV
Brentwood Properties, LLC (hereinafter referred to as “Landlord”).

W I T N E S S E T H

WHEREAS, American Addiction Centers, Inc. (hereinafter referred to as “Tenant”),
is desirous of entering into the Lease hereinafter mentioned, as Tenant, and

WHEREAS, Guarantor has requested Landlord to enter into that certain lease
(hereinafter referred to as the “Lease”) attached hereto as Exhibit “A” and made
a part hereof with Tenant, as Tenant, of the premises described therein, and

WHEREAS, Landlord has refused to enter into the Lease unless Guarantor
guarantees the Lease in the manner hereinafter set forth;

WHEREAS, Guarantor acknowledges that Landlord’s entering into the Lease will
confer significant financial, business and other benefits on Guarantor;

NOW THEREFORE, to induce Landlord to enter into the Lease, which Lease is dated
this day and is being executed simultaneously herewith, Guarantor hereby agrees:

Subject to the provisions hereof, Guarantor unconditionally guarantees to
Landlord and the successors and assigns of Landlord the full and punctual
payment, performance and observance by Tenant of all the terms, covenants and
conditions in the Lease contained on Tenant’s part to be kept, performed or
observed. This guaranty shall include any liability of Tenant that shall accrue
under the Lease for any period preceding as well as any period following the
term specified in the Lease.

(a) If, at any time, default shall be made by Tenant in the performance or
observance of any of the terms, covenants or conditions in the Lease contained
on Tenant’s part to be kept, performed or observed, Guarantor will keep, perform
and observe the same, as the case may be, in the place and stead of Tenant.

(b) This is a guaranty of payment and performance and not of collection.
Guarantor’s obligations hereunder are independent of the obligations of Tenant
and a separate action or actions for payment, damages or performance may be
brought and prosecuted against Guarantor, whether or not an action is brought
against Tenant, whether or not Tenant be joined in such action or actions and
whether or not notice be given or demand be made upon Tenant. Landlord shall not
be required to pursue any other remedies before invoking the benefits of this
guaranty.

1. Any act of Landlord, or the successors or assigns of Landlord, consisting of
a waiver of any of the terms or conditions of the Lease, or the giving of any
consent to any manner or thing relating to the Lease, or the granting of any
indulgences or extensions of time to Tenant, may be done without notice to
Guarantor and without releasing the obligations of Guarantor hereunder.

 

1



--------------------------------------------------------------------------------

2. The obligations of Guarantor hereunder shall not be released by Landlord’s
receipt, application or release of security given for the performance and
observance of the terms, covenants and conditions in the Lease contained on
Tenant’s part to be performed or observed; nor by any modification of the Lease.

3. The liability of Guarantor hereunder shall in no way be affected by (a) the
release or discharge of Tenant in any creditors, receivership, bankruptcy or
other proceedings; (b) the impairment, limitation or modification of the
liability of Tenant or the estate of Tenant in bankruptcy, or of any remedy for
the enforcement of Tenant’s liability under the Lease, resulting from the
operation of any present or future provision of the National Bankruptcy Act or
other status or from the decision of any court; (c) the rejection or
disaffirmance of the Lease in any such proceedings; (d) the assignment or
transfer of the Lease by Tenant; (e) any disability or other defense of Tenant;
(f) the cessation from any cause whatsoever of the liability of Tenant under the
Lease; (g) any action of Landlord permitted hereunder; (h) any right or power of
Tenant or anyone else to assert any claim or defense as to the invalidity or
unenforceability of the Lease; or (i) the assignment by Landlord of its interest
in the Lease.

4. Until all covenants and conditions in the Lease on Tenant’s part to be
performed and observed are fully performed and observed, Guarantor (a) shall
have no right of subrogation against Tenant by reason of any payments or acts of
performance by Guarantor; (b) waives any right to enforce any remedy that
Guarantor now or hereafter shall have against Tenant by reason of any one or
more payments or acts of performance in compliance with the obligations of
Guarantor hereunder.

5. This guaranty shall apply to the Lease, any extension or renewal thereof and
to any holdover term following the term thereby granted or any extension or
renewal thereof.

6. This instrument may not be changed, modified, discharged or terminated orally
or in any manner other than by an agreement in writing signed by Guarantor and
Landlord.

7. This guaranty shall be governed by and construed and enforced in accordance
with the laws of the State of Tennessee. Whenever possible, each provision of
this guaranty shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this guaranty shall be prohibited
by or invalid under such law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this guaranty.

8. Guarantor agrees to pay any and all reasonable attorney’s fees and other
expenses Landlord incurs in enforcing any of the obligations of Guarantor
hereunder.

9. No delay or failure on the part of the Landlord in the exercise of any right
of remedy shall operate as a waiver thereof, and no single or partial exercise
by Landlord of any right or remedy herein shall preclude other or further
exercise thereof or the exercise of any other right or remedy whether contained
herein or in the Lease.

 

2



--------------------------------------------------------------------------------

10. All notices, requests, demands and other communications required or
permitted to be given hereunder to Guarantor shall be sufficiently given if in
writing and delivered in person or sent by United States certified mail, return
receipt requested, postage prepaid, at the address set forth below or at such
other address as Guarantor shall have provided Landlord in writing. Any such
notice, request, demand or other communication by mail shall be deemed received
on the date appearing on the return receipt therefor. Rejection or other refusal
to accept or inability to deliver because of changed address of which no notice
has been received by Landlord shall constitute receipt of the notice, request,
demand or other communication sent. Notices, requests, demands and other
communications to Landlord shall be given as provided in the Lease.

IN WITNESS WHEREOF, Guarantor has hereunto set its hand and seal as of the day
and year first above written.

 

Guarantor: AAC Holdings, Inc. By:  

/s/ Michael T. Cartwright

Name:   Michael T. Cartwright Title:   Chairman and Chief Executive Officer
Date:   January 6, 2015

GUARANTOR’S ADDRESS:

115 East Park Drive, 2nd Floor

Brentwood, TN 37027

Attn: Michael T. Cartwright and Kathryn Sevier Phillips

The within and foregoing guaranty is hereby accepted as of the day and year
first above written.

 

Accepted By Landlord: CV Brentwood Properties, LLC By:  

/s/ Thomas F. Corcoran

  Name:   Thomas F. Corcoran   Title:   President

 

3